Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II, Fig. 2, which corresponds to claims 1-9 and 11-18 in the reply filed on 07/11/2022 is acknowledged. The traversal is on the ground(s) that “Claims 19-20 are withdrawn as corresponding to Species V. However, the restriction of Species V is traversed in view of amending claim 18 into a linking claim format that depends upon claim 1. Rejoinder of claims 19-20 is therefore requested”.  This is not found persuasive because Specie V: Figure 10 (claims 19-20) illustrates a computing device in accordance with embodiments of the present disclosure.
The requirement is still deemed proper and is therefore made FINAL.

    PNG
    media_image1.png
    544
    495
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO (2017/052606) (hereinafter `606) filed in the IDS on 07/27/2022 in view of Chan (Pub. No.: US 2015/0171321).
Re claim 1, `606 teaches a memory device, comprising: 
a first electrode (180, FIG. 1 [flip it upside down] [as shown above], page 6, lines 27-32); and 
a material layer stack on a portion of the first electrode, the material layer stack comprising: 
a first layer (160) on the first electrode, wherein the first layer comprises molybdenum (col. 7, lines 22-25 & col. 8, lines 14-25); 
a second layer comprising molybdenum (150/140) over the first layer with an intervening layer (150) therebetween; 
a free magnet structure (140) over the second layer, the free magnet structure comprising a first magnet with a first magnetization; 
fixed magnet (120) with a second magnetization, the fixed magnet above the free magnet structure (140); 
tunnel barrier layer (130) between the free magnet structure and the fixed magnet; and 
a second electrode (170) above the fixed magnet.
`606 fails to teach a first electrode comprising a beta-phase material.
Chan teaches a first electrode comprising a beta-phase material (20b, FIG. 2C, ¶ [0059]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching because β phase presents outstanding electrical characteristics including piezo-, pyro-and ferroelectric properties, as taught by Chan. 
Re claim 2, `606 teaches the memory device of claim 1, wherein the first layer (160) has a thickness between 0.2 nm and 1.0 nm (“0.1nm – 1nm”, page 7, lines 18-24).
Re claim 3, `606 teaches the memory device of claim 1, wherein the first layer (160) has body centered cubic structure (page 7, col. 7, lines 8-11).
Re claim 4, `606 teaches the memory device of claim 1, wherein the first magnet comprises cobalt, iron and boron (140, page 7, col. 7, lines 8-11).
In re claims 5-8, `606 differs from the claim invention by not disclosing wherein the free magnet structure further comprises a second magnet with the first magnetization on the first magnet, wherein first magnet comprises between 30 to 40 atomic percent of boron, and wherein the second magnet comprises between 20 to 25 atomic percent boron (claim 5).
wherein the iron to cobalt ratio in each of the first magnet and in the second magnet is substantially three to one (claim 6).

wherein the first magnet has a thickness between 0.2nm and 1.3nm and the second magnet has a thickness between 0.5nm and 1.0nm, and wherein the magnet structure has a combined total thickness between 1 nm and 2.0nm (claim 7).
wherein the first electrode has a thickness between 5nm and 20nm (claim 8).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 9, in the combination, Chan teaches the memory device of claim 1, wherein the first electrode comprises tantalum, tungsten or alloys thereof comprising a beta-phase cubic structure (20b, FIG. 2C, ¶ [0059])
Re claim 11, in the combination, `606, FIG. 5B [flip it upside down] teaches the memory device of claim 1, further comprising a synthetic anti-ferromagnet structure between the fixed magnet (120) and second electrode (107), the synthetic anti-ferromagnet structure comprising: 
a first magnetic structure comprising a multilayer stack of alternating layers of magnetic and non-magnetic materials, wherein the number of alternating layers of magnetic and non-magnetic materials ranges between 2 and 10 (510); 
a non-magnetic spacer (NM) layer on the first magnetic structure; and 
a second magnetic structure on the non-magnetic spacer layer, the second magnetic structure comprising a multilayer stack of alternating layers of magnetic and non-magnetic materials, wherein the number of alternating layers of magnetic and non-magnetic materials ranges between 2 and 10 (505).
Re claim 12, in the combination, `606, FIG. 5B [flip it upside down] teaches the memory device of claim 1, wherein the first (140) and the second magnetization (120) are is along a same plane of the memory device (vertical plane) and wherein the plane of the memory device is defined by a direction orthogonal to a lowermost surface of the first magnet (horizontal plane of 140).
Re claim 13, `606 teaches a memory device, comprising: 
a first electrode (180, FIG. 1 [flip it upside down] [as shown above], page 6, lines 27-32); and 
a first material layer stack on a portion of the first electrode, the first material layer stack comprising: 
a first layer (170) on the first electrode wherein the first layer comprises molybdenum (MoO, col. 6, lines 25-28); 
a second layer (160) comprising a material having a body centered cubic phase (col. 7, lines 22-25 & col. 8, lines 14-25) on the first layer (170); and 
a third layer (150, col. 8, lines 15-25) comprising molybdenum on the second layer; and 
a second material layer stack over the first material layer stack, the second material layer stack comprising: 
a free magnet structure (140) on the third layer, the free magnet structure comprising: 
a first magnet with a first magnetization (140); 
a second magnet (120) with the first magnetization on the first magnet; 
a third magnet (118, FIG. 5A [flip it upside down], note that FIG. 5A is a continuation of FIG. 1A in the larger scale) with a second magnetization, the third magnet above the free magnet structure; 
a tunnel barrier layer (150) between the free magnet structure (140) and the third magnet (118); and 
a second electrode (107) over the third magnet.
`606 fails to teach a first electrode comprising a beta-phase material.
Chan teaches a first electrode comprising a beta-phase material (20b, FIG. 2C, ¶ [0059]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching because β phase presents outstanding electrical characteristics including piezo-, pyro-and ferroelectric properties, as taught by Chan. 
In re claims 14-15 and 17-18, `606 further teaches wherein the second layer (160) has a thickness between 1 nm and 4 nm (“0.1nm – 1nm”, page 7, lines 18-24) (part of claim 15).
`606 differs from the claim invention by not disclosing wherein the first material layer stack has a thickness between 3 nm and 5 nm (claim 14).
wherein the first layer (170) has a thickness between 1 nm and 2 nm, and wherein the third layer (150) has a thickness between 1 nm and 2 nm (the rest of claim 15).
wherein the first magnet and the second magnet each comprise cobalt, iron and boron, and wherein the first magnet comprises more boron than the second magnet (claim 17).
wherein the first magnet comprises between 30 and 40 atomic percent of boron, and wherein the second magnet comprises between 20 to 25 atomic percent boron (claim 18).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 16, in the combination, `606 teaches the memory device of claim 13, wherein the second layer (160) comprises tantalum (page 8, lines 20-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894